DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2019; 05/11/2021; 03/15/2022 have been considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I corresponding to claims 1-9 in the reply filed on 06/07/2022 is acknowledged.
Claim Objections
Claims 2-8 are objected to because of the following informalities:  terms “A range profile digitization circuit as claimed” should be replaced -- The range profile digitization circuit as claimed--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lande (US 2018/0239013) in view of Kull et al. (US 2014/0292551; Cited in IDS).
Regarding claims 1 and 9, Lande discloses a range profile digitization circuit and a method for converting a repeating analog input signal into a time series of digital amplitude values, the circuit comprising (Fig. 3):
a signal quantizer (Fig. 3 comparator 340) arranged to receive the analog input signal and a threshold input (Fig. 3 references 130 and 350; paragraph [0056]; e.g., The received signal S(t) is received by receive antenna 130 and passed to a first input 341 of a comparator 340. The other input 342 of the comparator 340 is the threshold voltage Vthresh against which the input signal S(t) is compared) and 
arranged to output a binary value quantized output signal based on a comparison of the input signal with the threshold signal (paragraphs [0039], [0056], [0059] see the current comparator output (either a zero or a one) to its stored count value);
a plurality of samplers (Fig. 3 see counter 360; paragraph [0036]; e.g., The counters may be considered as a sampler unit) each arranged to sample and hold its input signal upon receipt of a trigger signal (paragraphs [0039], [0043]; e.g., The trigger signal may be provided by a delayed version of the transmitted pulse signal. The counters may be considered as a sampler unit, but instead of a clock being used to trigger the samples, the delayed pulse trigger signal is used to trigger the samples);
for each sampler: a plurality of decoders arranged to receive an output from the sampler (paragraph [0039], [0058]; e.g., The counters 360 can each by read out by microcontroller 370 via data bus 375).
Lande fails to specifically disclose for each sampler: a demultiplexer arranged to receive an output from the sampler and pass it to a selected one of said decoders based on a selector input.
However, Kull discloses each sampler: a demultiplexer arranged to receive an output from the sampler and pass it to a selected one of said decoders based on a selector input (Fig. 2; paragraphs [0027], [0040], [0045] where using a demultiplexer for four branches different clock signal which output sampling results through the demultiplexer).
Therefore, taking the teachings of Lande in combination of Kull as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have a demultiplexer arranged to receive an output from the sampler and pass it to a selected one of said decoders based on a selector input for advantages of outputting a corresponding sampling output signal to a respective sampling output (Kull: Abstract).
Regarding claim 2, Lande in combination with Kull discloses the range profile digitization circuit as claimed in claim 1, further comprising:
a controller arranged to generate trigger signals for the plurality of samplers, the trigger signals being generated at regular time intervals (Lande: paragraph [0039] see the trigger signal may be provided by a delayed version of the transmitted pulse signal).
Regarding claim 3, Lande in combination with Kull discloses the range profile digitization circuit as claimed in claim 2, wherein the controller is arranged to generate a continuous stream of trigger signals comprising a plurality of cycles of the plurality of samplers (Lande: paragraphs [0039], [0043]; e.g., the delayed pulse trigger signal is used to trigger the samples).
Regarding claim 4, Lande in combination with Kull discloses the range profile digitization circuit as claimed in claim 1, further comprising: a controller arranged to generate selector inputs for the demultiplexers (Kull: paragraphs [0027], [0040], [0045]), the controller being arranged to change the selector input of each demultiplexer every time the corresponding sampler is triggered (Lande: paragraphs [0039], [0058]).
Regarding claim 7, Lande in combination with Kull discloses the range profile digitization circuit as claimed in claim 1, wherein a single quantizer is provided upstream of all of the plurality of samplers (Lande: paragraphs [0030], [0062]).
Regarding claim 8, Lande in combination with Kull discloses the range profile digitization circuit as claimed in claim 1, wherein a plurality of quantizers is provided, each being associated with one or more of the plurality of samplers (Lande: Fig. 3; paragraphs [0039], [0043]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lande in combination with Kull, in view of Granhaug et al. (US 2013/0181746)
Regarding claim 6, Lande in combination with Kull discloses the range profile digitization circuit as claimed in claim 1, fails to specifically disclose wherein the samplers are flip-flops.
However, Granhaug discloses the samplers are flip-flops (Fig. 5 flip flop 520; paragraphs [0076],[0080]).
Therefore, taking the teachings of Lande in combination of Kull and Granhaug as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have the samplers are flip-flops in order to sample the delay output order to digitize it using an Analog to Digital Converter (ADC) (Granhaug: paragraph [0004]).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 5, the prior arts of records fail to teach, or render obvious, alone or in combination, a range profile digitization circuit for converting a repeating analog input signal into a time series of digital amplitude values comprising the claimed means and their components, relationships, and functionalities as specifically recited in claim 5 and independent claim 1 that claim 5 depends on. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648